Citation Nr: 0942970	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post inguinal hernia repair with scar.  

2.  Entitlement to service connection for a disability 
manifested by insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to May 2003.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

It appears that the Veteran filed a dental claim in June 2003 
that has not yet been developed or adjudicated; therefore, 
the Board refers this claim to the RO.
 
The issue of service connection for insomnia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

Throughout the entire time on appeal, the Veteran's inguinal 
hernia with scar has been manifest by occasional itching, 
pinching, and pain; objective findings include no recurrent 
hernia, no scar associated with hernia, normal abdominal 
palpitation, and no tenderness. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for status 
post inguinal hernia repair with scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.655, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes (DCs) 7338, 
7805 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his disorder.  As 
such, the claim requires consideration of the entire time 
period involved and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of this appeal, the Veteran underwent VA 
examinations in October 2003 and July 2008.  As an initial 
matter, the Board finds that the examinations are adequate 
for rating purposes.  Specifically, the examiner obtained a 
history from the Veteran and conducted a thorough 
examination.  Moreover, there is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate the claim now 
on appeal.

The Veteran's hernia disability is rated at 0 percent 
pursuant to DCs 7338-7805, for inguinal hernia and for 
residual scarring.  

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders 
(including scarring), 38 C.F.R. § 4.118, were revised 
effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 
23, 2008).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria.  Should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the liberalizing 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. 
§ 4.118 (2009)).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.  Therefore, the pre-amended 
criteria will be used.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board finds that a compensable rating is not warranted.  
In order to warrant a higher rating, the evidence must show:

*	postoperative inguinal hernia, 
recurrent, readily reducible and 
well supported by truss or belt (10 
percent under DC 7338);
*	scars, other than head, face, or 
neck that are deep or that cause 
limited motion, encompassing an area 
or areas exceeding 6 square inches 
(39 sq. cm.) (10 percent under DC 
7801);
*	scars, other than head, face, or 
neck that are superficial and that 
do not cause limited motion, 
encompassing an area or areas of 144 
square inches (929 sq. cm.) or 
greater (10 percent under DC 7802);
*	scars, superficial and unstable (10 
percent under DC 7803);
*	scars, superficial and painful on 
examination (10 percent under 7804).

First, the evidence does not support a finding that the 
Veteran's postoperative inguinal hernia has been recurrent.  
The record indicates that he underwent surgery for a hernia 
in 1994 but he has not experienced a hernia since then.  In 
fact, the July 2008 VA examiner made a specific finding that 
no recurrent hernia was demonstrated.  Therefore, a 
compensable rating under DC 7338 is not warranted.  

Next, the evidence does not indicate that the Veteran has had 
any residual pain or discomfort in his left inguinal area 
associated with bending, lifting or straining.  He did not 
report any limitation of motion during the October 2003 VA 
examination.  At that time, upon physical examination, it was 
noted that there was no evidence of an inguinal hernia, and 
his inguinal scar had resolved and was not detectable.  At 
the July 2008 examination, he reported episodes of pinching 
in his lower abdomen and groin that occurred every 2 or 3 
months, lasted 5 to 10 minutes, and resolved with a change in 
position.  

Further, the July 2008 examiner identified no scar associated 
with hernia repair and noted that the Veteran must have had 
laparoscopic surgery.  The examiner additionally made a 
specific finding of no scarring in either groin.  As there 
was no scarring related to this disability which has been 
shown to cause limited motion, encompass an area or areas of 
144 square inches, or that is unstable or painful on 
examination, a separate rating for residual scarring is not 
warranted. 

The Board has considered the Veteran's statements that he had 
occasional itching, pinching, and pain associated with his 
hernia repair and scar.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected status post 
inguinal hernia with scar)-according to the appropriate 
diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
hernia disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  

Next, under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, that would take this case outside the norm 
so as to warrant referral for an extraschedular rating during 
the time periods in question.  

In fact, in March 2005 and August 2008, the Veteran indicated 
in VA examinations for separate issues that he was still 
working as a night club owner/manager.  Moreover, medical 
records within the period on appeal do not indicate that he 
has been frequently hospitalized for his disability.  Hence, 
referral for consideration of an extra-schedular evaluation 
is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, private treatment records, and he 
was afforded VA examinations in October 2003 and July 2008.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for status post inguinal hernia 
repair with scar is denied. 


REMAND

Regarding the Veteran's claim for service connection for 
insomnia, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

First, the Board finds that a medical examination and opinion 
should be obtained because the July 2008 VA examination was 
inadequate as the opinion was based on incorrect facts.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records reflect that the Veteran has been 
treated with sleep aids since May 2001.  Further, while in 
service, he reported having experienced difficulty sleeping 
since 1999 when his service-connected disabilities caused him 
so much pain that it affected his sleep.  

The July 2008 VA examiner specifically indicated that her 
rationale for her negative opinion was that she could "find 
no documentation in his C file that the Veteran complained of 
a sleep problem associated with his medical problems even 
though he has chronic medical conditions."  As the opinion 
was based on incorrect facts, a second examination should be 
obtained. 

The Veteran contends that he has continued to experience 
difficulty sleeping since service.  While the Board finds 
that his statements are an indication that his current 
disorder may be associated with or aggravated by service, 
there is insufficient competent evidence on file for the VA 
to make a decision on the claim.  The Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his current sleep 
disorder causally related to active service, to include 
whether it is a neurological abnormality to be rated 
separately from his service-connected low back disability.  

The Board also notes that the Veteran served in the Persian 
Gulf and an opinion as to whether his insomnia is a result of 
undiagnosed illness should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the 
appropriate examination to evaluate the 
relationship between his sleep disorder 
complaints and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
higher) that his current symptom is 
causally related to service, to include 
whether it is a result of undiagnosed 
illness, or, if it is related to pain, 
whether it is a separate neurological 
abnormality.   

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with the examination and the 
examiner must indicate that such review 
occurred. 

2.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include any records that may not have 
been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


